          Case 1:19-cv-05641-VSB Document 50
                                          48 Filed 05/08/20
                                                   05/06/20 Page 1 of 1

                                  POLLOCK | COHEN                       LLP
                                     60 BROAD STREET, 24TH FLOOR
                                      NEW YORK, NEW YORK 10004
                                            (212) 337-5361
CONTACT:                                                    Plaintiff's request to file a consolidated 40 page opposition brief
Adam Pollock                                                to the two motions to dismiss is Granted. In accordance with
Adam@PollockCohen.com
                                                            Judge Garrity's Order in the related bankruptcy
(646) 290-7251
                                                            proceeding,19-13895-JLG, this case is stayed until May 22,
                                            May 6, 2020 2020. Defendants' time to file reply briefs will be extended
                                                            accordingly.
VIA ECF
Hon. Vernon S. Broderick
United States District Judge
Thurgood Marshall United States Courthouse                                                                 5/8/2020
40 Foley Square
New York, NY 10007 New York, NY 10007

        Re:     Recovery Effort Inc. v. Zeichner Ellman & Krause LLP, et al., No. 19-cv-05641 (VSB)

Dear Judge Broderick:

         We represent plaintiff in the above-captioned action and write, on behalf of the
Chapter 7 Trustee in the Orly Genger bankruptcy proceeding (No. 19-13895-JLG), to request a
brief stay of all deadlines in this action through May 25, 2020. The parties to this action do not
oppose this stay.

      Yesterday afternoon, the Bankruptcy Court held a status conference in the Orly Genger
bankruptcy case. During that conference, Judge James L. Garrity set another status conference
on May 22, 2020 and directed that all litigation is to be held in abeyance until the adjourned
May 22 conference.

         While the issue was not clearly addressed during the conference, it is the Bankruptcy
Trustee’s view that Judge Garrity was referring to litigation in all related cases and that all deadlines
in this case (and other related cases) should be stayed through the upcoming May 22 conference.

       Although we are prepared to file our opposition to defendants’ motions to dismiss
tomorrow, Thursday, May 7, 2020, and although we do not believe that any stay is warranted,
we have no objection to the Trustee’s request that all deadlines should be stayed until after the
May 22, 2020 date of the next bankruptcy court status conference. Defendants request that the
deadline for submission of their reply briefs be adjourned to four weeks later, June 22, 2020.

        Thank you for Your Honor’s consideration in this matter.

                                                 Respectfully submitted,

                                                 /s/ Adam Pollock

                                                 Adam Pollock

cc:     Rocco Cavaliere, Esq. (via email)
        (Counsel to the Bankruptcy Trustee)
